The majority opinion on original hearing, through no fault of its author, does not accurately reflect my individual view in this cause. I agree to a reversal, but not to the one entered restricting the appellee upon another trial to such recovery only as he "may show himself entitled to under the maritime rule, which allows him wages, maintenance, and cure." In my opinion the case as made by the pleadings and evidence required no such restriction, but rather presented one calling for the application of the full indemnity liability *Page 761 
permitted by the common law. Accordingly, since the evidence seems to me to have raised that issue, I agree with appellant and with the majority opinion that the trial court erred in not submitting the question of contributory negligence on the part of Joe Mallia to the jury.
There was further error, under the pleadings, I think, in permitting the appellee to recover for diminished capacity to labor and earn money during his minority; he was 17 years old at the time of his injury; there was no proof of his having been emancipated by his father; hence his earnings until majority belonged to the father, and the latter's having brought the suit for the boy as next friend made no difference. Ry. Co. v. Morin, 66 Tex. 225, 18 S.W. 503; Ry. Co. v. Boozer, 70 Tex. 530,8 S.W. 119, 8 Am. St. Rep. 615.
For these two errors there ought to be a retrial, and the appellee's pleadings in the matter averring the furnishing, using, and effect of improper and unsafe appliances on and an incompetent crew in charge of the boat, as well as the court's charge submitting issues thereunder, should be made more specific and definite, but, as already suggested, the cause of action ought by no means, in my judgment, to be cut down to the narrow limits applicable, under the maritime rule appealed to by the majority, to accidents upon strictly seaworthy vessels.
As I understand the cases cited in the majority opinion, the decisions all presuppose seaworthiness, and none of them affirm that compensatory damages may not be recovered for injuries resulting from unseaworthiness of the ship, or from the failure to provide and keep in order thereon the proper equipments and appliances; indeed, by implication at least, they hold the contrary. The question turns then upon their applicability here; if they have none, it becomes a mere preachment to elucidate the principle they involve.
Two distinct conditions open the situation here presented to common-law liability: (a) The vessel was unseaworthy in that it carried an incompetent crew; (b) it was equipped with an improper appliance for the purpose it was used for; that is, the little cleat on the rail was inadequate as an anchorage for or means of utilizing the cable towing the entire ship, and was never intended for that service, being merely a fastening for a guy rope. The jury found that both of these conditions existed, and that each was a proximate cause of Mallia's injury, but this court, without discussing the evidence pro or con, and empirically, it seems to me, strikes down the effect of these findings by determining from a clear sky that, except as to unseaworthiness in consequence of an incompetent crew, there was no evidence to support them. With much respect, that conclusion is emphatically challenged as being unjustified. The opposing suggestion is ventured that an inquiry into the evidence will disclose that the jury's findings in each of the particulars thus summarily disposed of found ample support in the testimony, just as that relating to seaworthiness and incompetency did.
In the first place, the determination that the crew as a whole were incompetent of course included Dullahan, who gave the fatal command, the testimony tending to show that the entire force were unequal to the duties of seamen or sailors, but were, as witness McGee put it, "about as green a bunch of men as I ever seen on a job"; Dullahan's own statement indicating that he himself had never been a seaman, but rather a sort of roustabout foreman. Into this company the appellee, a raw boy of 17, was called from where he was cutting wood for the boilers — a mere fireman's job — to perform the services of an able seaman on the deck of the ship — that is, to assist in handling the towing cable, an employment in which he was wholly inexperienced, and for which he was incompetent, under these circumstances:
"I don't know exactly how far Mr. Dullahan was from where I was standing at the time he gave this order; I guess he was about 25 feet away from me, and he was directing the work. There was some one else working with me at the time, a boy by the name of George Van Benthuysen. Prior to the time that I did this fastening of the cable around the cleat I had never done any work of that kind. Mr. Dullahan did not tell me anything about the danger of doing any work of that kind, and he did not warn me of any danger connected with that character of work at all; he did not tell me anything before I did that work how to do it at all, and there were no instructions given me by any one in charge of the ship about the nature or character of the duties that I was to perform. There were no instructions given, that I know of, or any warning given me about the nature or the danger of the work I was called upon to do with reference to the fastening of this cable around this cleat."
By the undisputed proof the small cleat on the rail, to which he was thus directed to fasten it, was neither the place nor the proper appliance for the cable to go on at all; Edward Neill, presumably the oldest employee on the boat, testified:
"After we left the dock they passed a wire from a derrick barge aboard, and tied it in through the pipe; there was no plate, no fastening on the pipe, just ordinary woodwork, they had no bits on the deck; they took it in through the pipe and brought it up onto the rail and put it on to a small cleat, which was there only for no other purpose than a boom guy. * * * The wire had no business there at all, just on a little six-inch cleat. The pipe in the first place should have been faced with iron; that ought to have been an iron pipe inside of wood, so that nothing would cut it, a wire or anything else, or sink into the woodwork; and that cleat, the rope had no business there at all. If there had been any great *Page 762 
weight on it, it would pull the cleat off. It is not put there for that purpose. It is just merely put there for a boom guy. I have been going to sea since November, 1878. From my experience as a man who understands ships and who has been going to sea for 43 years that was not a proper way and not the proper appliance for a ship to be manned out with to be towed. That boy had no business being on that cleat whatever. * * * He did not get injured because of the boat drifting, but because it was jammed down in the woodwork which he could not get it out."
As to the actual happening of the accident, appellee and the witness McGee gave substantially the same version, the former's being:
"Mr. Dullahan told me to do that; he was the man that employed me and had charge of the boat. I was standing there. This fall from a derrick barge was through a hole in the ship in some bits there, and was cutting there, and he told me to take it out of there and put it over on a rail on a cleat which holds the booms in place, and I done that, and had a shackle on the end of the wire fall or cable whatever they call it, and I put it over the end, and he said, `I don't think that will hold; you better take a turn around on that,' so I took a turn around on that on the cleat. So I took it underneath there, and as I was getting it underneath there I got my hands caught, and he hallooed to heave away, and before I could get my hands away my fingers were off; they pulled my fingers off. Mr. Dullahan gave the order to the man on the derrick barge to heave away at the time I was fastening this cable or hawser around the cleat"
— while McGee put it this way.
"We went up on the boat and Mr. Dullahan told us what to do and me and the young fellow was prizing this wire cable out. It was buried in about an inch deep over in the bit and I put it over like he said put it and he told us to prize it out and he told Joe Mallia to come down and put it over the other one, and when he put it he told the barge man to pull it ahead and he jerked it right quick like that, and I said, `You played hell; you cut a man's fingers off,' and they were laying there. * * * I don't suppose Mr. Mallia had time to get his hand out or he would have been apt to get it out — it happened that quick (witness illustrates space of time on quickness by a snap of his fingers)."
Now, in the face of the situation thus protruding, if Dullahan was incompetent to do the work he was undertaking to do, if his deficiency, along with that of the rest of the crew, rendered the ship unseaworthy, and if, in the exercise of his lack of skill, his individual and bungling order led directly to the accident, how can it still be soundly said that the injury did not result from the unseaworthiness so occasioned? Likewise, as to the effect of the use of the little cleat on the rail, instead of the regular bits encased in a metal-lined chuckhole on the deck; what they were trying to do was to tow or pull by metal cable the entire ship out into the channel, and that the injury also followed as a direct consequence of the hazardous use for that purpose of so inadequate and improper an appliance as a small, 6-inch boom-guy hook, located upon the rail, seems to me well-nigh self-evident, without the testimony to that effect just quoted from.
In a word, had Dullahan been competent, he would neither have called the inexperienced boy from cutting wood for the boilers to attempt an able seaman's service on the deck, nor have commanded him to move the metal cable from the bits and wrap it round a mere cleat upon the rail, without even a warning of the hazard of doing it, nor yet have given the negligent order to the winchman to tighten up without taking any heed as to the appellee's position at the time; had not the appliance so utilized been too small, unsuited for the purpose, and improperly situated, the appellee's hands would not have been so caught; in either event, there would have been no such case as this at bar.
The view expressed seems to me to be fully sustained by the following authorities: Storgard v. France  Canada S. S. Corporation (C.C.A.) 263 F. 545; The Colusa, 248 F. 21,  160 C.C.A. 161; Corrado v. Pedersen (D.C.) 249 F. 165;  Keating v. Pacific Steam-Whaling Co., 21 Wash. 415,58 P. 224.
I think the cause should have been remanded for another trial not inconsistent with the the conclusions herein given; against the judgment as rendered by this court, this dissent is earnestly entered.